                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 VICTOR M. VELEZ,
      Plaintiff,

        v.                                             No. 3:18-cv-1053 (VAB)

 TOWN OF STRATFORD,
     Defendant.


             RULING AND ORDER ON MOTION FOR SUMMARY JUDGMENT

       Victor M. Velez (“Plaintiff” or “Lieutenant Velez”) has sued the Town of Stratford (the

“Town”) under 42 U.S.C. § 1981 for age and race discrimination in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), the Age Discrimination in

Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”), and the Connecticut Fair Employment

Practices Act, Conn. Gen. Stat. §§ 46a-57 et seq. (“CFEPA”).

       The Town has moved for summary judgment.

       For the following reasons, the Town’s motion for summary judgment is GRANTED.

I.     FACTUAL AND PROCEDURAL BACKGROUND

             A. Factual Background

       Lieutenant Velez is a Lieutenant with the Stratford Police Department. Pl.’s Local 56(a)2

Statement of Facts in Opp’n to Summ. J. ¶ 1, ECF No. 35 (Aug. 29, 2019) (“Pl.’s SMF”).

Lieutenant Velez’s race is Hispanic, and his date of birth is March 18, 1966. Id. ¶ 2. He has a

B.S. in Public Administration from Charter Oak State College, and a Master of Public

Administration from the University of New Haven. Id. at Add’l Material Facts ¶ 6.




                                                 1
       The Stratford Police Department (“Stratford P.D.”) is an administrative agency of the

Town, a political subdivision of the state of Connecticut. Id. ¶ 3. The police chief is the executive

head of the Stratford P.D. Id. ¶ 4.

       On March 9, 1999, the Town hired Lieutenant Velez to serve as a police officer with the

Stratford P.D. Id. ¶ 5. From that date until January 7, 2006, Lieutenant Velez served as a police

officer assigned to the Patrol Division. Id. ¶ 6. On January 7, 2006, Lieutenant Velez was

promoted to Corporal, and served as a senior officer in the Patrol Division. Id. ¶ 7. On January 7,

2008, Lieutenant Velez was promoted to Detective and assigned to investigate financial crimes

and incidents of suspected arson. Id. ¶ 8. On June 2, 2008, he was promoted to Sergeant, and

worked on all three shifts of the Patrol Division for the next eight years. Id. ¶ 9. On January 10,

2016, Lieutenant Velez was promoted to Lieutenant and assigned as Shift Commander of the

Patrol Division’s midnight shift. Id. ¶ 10.

       On July 5, 2016, then-Deputy Chief Joseph McNeil sent an e-mail to all police

lieutenants advising them of vacancies in the Traffic and Training Lieutenant positions. Id. ¶ 11.

He requested that those interested respond by July 7, 2016, and Lieutenant Velez indicated his

interest on July 6, 2016. Id. ¶¶ 11-12.

       On July 11, 2016, Mr. McNeil became Chief of Police, with the discretion to assign and

reassign the position of Training Lieutenant, along with the other administrative Lieutenant

positions. Id. ¶¶ 13-14, 32. Chief McNeil assigned Lieutenant Velez to the position of Training

Lieutenant, which is one of three administrative lieutenant positions in the Stratford P.D. Id. ¶¶

15-16. At the time of this appointment, Lieutenant Velez was also engaged in a private business

as a real estate appraiser, and has continued to be for a number of years. Id. ¶ 21.




                                                  2
       Along with the Traffic and Records Lieutenants, “the Training Lieutenant [has] flexible

hours . . . .” Ex. A: Agreement Between the Town and Stratford Police Local #407 at 11, Art. 3 §

4(k), ECF No. 31-3 (effective July 1, 2017 to June 20, 2021) (“CBA”). Despite the collective

bargaining agreement (“CBA”) allowing for a flexible schedule, the Town contends that “the

administrative positions generally work a day schedule Monday through Friday from 8:00 a.m.

to 4:00 p.m., and every third week on Saturday and Sunday with two days off during the week.”

Local Rule 56(a)1 Statement of Undisputed Material Facts ¶ 17, ECF No. 31-2 (July 26, 2019)

(“Def.’s SMF”).

       As Training Lieutenant, Lieutenant Velez “was responsible for the training of new

recruits, and the recertification of all sworn police department personnel, as well as compiling

training data for daily and annual reporting.” Pl.’s SMF ¶ 18. Lieutenant Velez served in this role

for approximately sixteen months until November 13, 2017, but alleges that “it is customary that

those appointed to administrative positions serve three years.” Id. ¶ 19.

       Captain Frank Eannotti supervised Lieutenant Velez directly, while he was Training

Lieutenant. Id. ¶¶ 22-23. The Town contends that Lieutenant Velez has missed scheduled

meetings, which Lieutenant Velez denies. Compare Def.’s SMF ¶ 24, with Pl.’s SMF ¶ 24.

       On October 25, 2017, Chief McNeil, Captain Eannotti, Captain Budd, and Deputy Chief

Popik met to discuss the Training Lieutenant positions and agreed that Lieutenant Velez would

be reassigned, although Lieutenant Velez denies that “he was too distracted to effectively

perform the Training Lieutenant functions at this time,” as the Town claims. Compare Def.’s

SMF ¶ 25, with Pl.’s SMF ¶ 25.

       On October 26, 2017, Deputy Chief Popik sent an e-mail to all Stratford Police

Department Lieutenants advising that the Training Lieutenant position would be vacant



                                                 3
beginning in November 2017 and requesting those interested to respond by November 3, 2017.

Pl.’s SMF ¶ 26. That same day, Lieutenant Anthony Rhew responded indicating his interest. Id. ¶

27. Lieutenant Velez alleges that “Chief McNeil took an overt step to facilitate the appointment

of Lt. Rhew to the Training Lieutenant position by convincing Lt. Wrigley to forego responding

to Popik’s communication.” Id. ¶ 26 (citing Ex. 1: Velez Aff. ¶ 21, ECF No. 35-1 (Aug. 29,

2019)). Lieutenant Rhew was the only Lieutenant who responded to Deputy Chief Popik’s e-mail

posting. Id. ¶ 28.

        Lieutenant Velez was subsequently reassigned to Shift Commander of the midnight

Patrol Shift, effective November 7, 2017, and Lieutenant Rhew was assigned to Training

Lieutenant, effective November 13, 2017. Id. ¶¶ 29-30; id. at Add’l Material Facts ¶ 7.

Lieutenant Velez’s “reassignment did not result in a change of rank or pay.” Id. ¶¶ 31, 39.

Lieutenant Velez “receives more in actual compensation” in his new position as Shift

Commander, and he has “not lost educational opportunities as a result of his reassignment.” Id.

¶¶ 40-41.

        The CBA provides that:

                The parties recognize that the principal factors in the Lieutenant and
                Captain Assignments are the efficiency and integrity of the Police
                Department. Such assignments, by the Chief of Police, may be
                subject to the grievance procedure; provided, however, that the
                decision at the Town’s Mayor or designee step shall be final.

                At any time, regardless of the Shift selection procedure, the Chief of
                Police may reassign any Lieutenant . . . .

CBA at 13, Art. 3 § 4(B). Neither Lieutenant Velez nor his union filed a grievance regarding

Lieutenant Velez’s reassignment. Id. ¶ 34 (denied “that this is a material fact”).

        In February 2019, Captain Popik met with all Stratford Police Department Lieutenants

regarding shift and assignment bids. Id. ¶ 35 (denied “that this is a material fact”). At that time,

                                                  4
Lieutenant Velez was offered an administrative position as either Records or Traffic Lieutenant.

Id. ¶ 36 (same). On February 11, 2019, Lieutenant Velez declined that offer. Id. ¶ 37 (same).

        Lieutenant Velez “is not seeking reinstatement to the position of Training Lieutenant.” Id.

¶ 38 (denied “that this is a material fact”).

        According to Lieutenant Velez, the Training Lieutenant position is a “prestigious

assignment, substantially more prestigious” than the role of Shift Commander of the midnight

Patrol Shift. Id. at Add’l Material Facts ¶ 2. Additionally, as compared to the “non-flexible

rotating schedule” of the Shift Commander, the Training Lieutenant’s “flexible day shift work

schedule provided the plaintiff with a sense of normalcy and a better quality of life with his

family.” Id. at Add’l Material Facts ¶¶ 3-4. Lieutenant Velez alleges that he has an “unblemished

personnel record,” id. at Add’l Material Facts ¶ 5, but that on his removal from the Training

Lieutenant position, he was “informed that he was not a ‘good fit’ for any of the other

administrative positions” in the Stratford P.D. Id. at Add’l Material Facts ¶ 8.

        Lieutenant Velez alleges that during his approximate sixteen-month tenure as Training

Lieutenant, Chief McNeil “never met with [him] to discuss, counsel, and/or warn [him] that he

was not performing his duties as Training Lieutenant in a satisfactory manner and that he was in

danger of being removed from the Training Lieutenant position.” Id. at Add’l Material Facts ¶

13. Lieutenant Velez’s shift changes and swaps were allegedly all approved by his supervisor, as

indicated by the “approved” notation on his 2017 Time Off Activity Report. Id. at Add’l Material

Facts ¶ 19 (citing Ex. D: Time Off Activity Report, ECF No. 31-3 at 21-24).

        Lieutenant Velez alleges that he was replaced by “a substantially younger, non-Hispanic

Lieutenant, Anthony Rhew.” Id. at Add’l Material Facts ¶ 9. Lieutenant Velez was allegedly

“fully qualified to perform the duties of the Training Lieutenant . . . and performed those duties



                                                 5
in a most capable manner when he served in that position.” Id. at Add’l Material Facts ¶ 10. He

alleges that Chief McNeil’s asserted reasons for removing him from the Training Lieutenant

position “are based solely on McNeil’s self-serving, uncorroborated affidavit, without any

supporting documentary evidence,” and that “[c]ontemporaneous documentary evidence

supporting McNeil’s reasons for removing [Lieutenant Velez] . . . are non-existent.” Id. at Add’l

Material Facts ¶¶ 11-12; see also id. at Add’l Material Facts ¶ 14 (“The defendant has only

offered the self-serving affidavits of McNeil and Eannotti, without any contemporaneous records

that document the plaintiff’s supposed ineffective performance as Training Lieutenant[.]”).

            B. Procedural History

         On June 20, 2018, Lieutenant Velez filed his Complaint against the Town alleging

unlawful employment discrimination on the basis of race and age. Compl., ECF No. 1 (June 20,

2018).

         On August 22, 2018, the Town filed its Answer with affirmative defenses and a jury

demand. Answer, ECF No. 9 (Aug. 22, 2018).

         On July 26, 2019, the Town moved for summary judgment. Def.’s Mot. for Summ. J.,

ECF No. 31 (July 26, 2019) (“Def.’s Mot.”); Mem. of Law in Supp. of Def.’s Mot., ECF No. 31-

1 (July 26, 2019) (“Def.’s Mem.”); Local Rule 56(a)1 Statement of Undisputed Material Facts,

ECF No. 31-2 (July 26, 2019) (“Def.’s SMF”).

         On August 29, 2019, Lieutenant Velez filed his opposition. Mem. in Opp’n to Def.’s

Mot. for Summ. J., ECF No. 34 (Aug. 29, 2019) (“Pl.’s Opp’n”); Pl.’s Local 56(a)2 Statement of

Facts in Opp’n to Summ. J., ECF No. 35 (Aug. 29, 2019) (“Pl.’s SMF”).

         On March 4, 2020, the Court held a hearing on the motion for summary judgment.

Minute Entry, ECF No. 38 (Mar. 4, 2020).



                                                6
II.    STANDARD OF REVIEW

       A court will grant a motion for summary judgment if the record shows no genuine issue

as to any material fact, and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). The moving party bears the initial burden of establishing the absence of a genuine dispute

of material fact. Celotex Corp. v. Cartrett, 477 U.S. 317, 323 (1986). The non-moving party may

defeat the motion by producing sufficient evidence to establish that there is a genuine issue of

material fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “[T]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Id. at 247–48 (emphasis in the original).

       “[T]he substantive law will identify which facts are material.” Id. at 248. “Only disputes

over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.” Id.; see Graham v. Henderson, 89 F.3d 75, 79 (2d Cir.

1996) (“[M]ateriality runs to whether the dispute matters, i.e., whether it concerns facts that can

affect the outcome under the applicable substantive law.” (citing Anderson, 477 U.S. at 248)).

       “The inquiry performed is the threshold inquiry of determining whether there is the need

for a trial—whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Anderson, 477 U.S. at 250. When a motion for summary judgment is supported by

documentary evidence and sworn affidavits and “demonstrates the absence of a genuine issue of

material fact,” the non-moving party must do more than vaguely assert the existence of some

unspecified disputed material facts or “rely on conclusory allegations or unsubstantiated




                                                 7
speculation.” Robinson v. Concentra Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation

omitted).

       The party opposing the motion for summary judgment “must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Id. “If the evidence

is merely colorable, or is not significantly probative, summary judgment may be granted.”

Anderson, 477 U.S. at 250 (citing Dombrowski v. Eastland, 387 U.S. 82, 87 (1967); First Nat’l

Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 290 (1968)).

       A court must view any inferences drawn from the facts in the light most favorable to the

party opposing the summary judgment motion. See Dufort v. City of N.Y., 874 F.3d 338, 343 (2d

Cir. 2017) (“On a motion for summary judgment, the court must ‘resolve all ambiguities and

draw all permissible factual inferences in favor of the party against whom summary judgment is

sought.’”). A court will not draw an inference of a genuine dispute of material fact from

conclusory allegations or denials, see Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011),

and will grant summary judgment only “if, under the governing law, there can be but one

reasonable conclusion as to the verdict,” Anderson, 477 U.S. at 250.

III.   DISCUSSION

       Title VII makes it “an unlawful employment practice for an employer . . . to discriminate

against any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or national origin.” 42

U.S.C. § 2000e-2(a)(1). Similarly, the ADEA prohibits workplace discrimination on the basis of

age. 29 U.S.C. §§ 621(b), 623(a).

       For his reassignment from the position of Training Lieutenant to Shift Commander of the

midnight Patrol Shift, Lieutenant Velez has sued the Town for employment discrimination on the



                                                8
basis of race in violation of Title VII; on the basis of age in violation of the ADEA; and on the

basis of both race and age in violation of the CFEPA. The Town has moved for summary

judgment on all claims, arguing that (1) Lieutenant Velez cannot establish a prima facie case of

discrimination because “he did not satisfactorily perform in that position and his reassignment

was not an adverse employment action”; (2) the Town had a legitimate, nondiscriminatory

reason for his reassignment; and (3) there is no evidence the Town’s proffered reason was

pretextual.

       Because courts analyze claims under the CFEPA using the same standards as Title VII,

the Court will focus its analysis on the federal claims. See Jackson v. Water Pollution Control

Auth. of City of Bridgeport, 278 Conn. 692, 705 n.11 (2006) (“We look to federal law for

guidance in interpreting state employment discrimination law, and analyze claims under [the

CFEPA] in the same manner as federal courts evaluate federal discrimination claims.” (internal

citation omitted)). In addition, ADEA claims “are analyzed under the same framework as claims

brought pursuant to Title VII.” Schnabel v. Abramson, 232 F.3d 83, 87 (2d Cir. 2000) (citation

omitted).

              A. Lieutenant Velez’s Prima Facie Case of Discrimination

       Under Title VII, claims of employment discrimination and retaliation are governed by the

burden shifting analysis the Supreme Court established in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). See Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000) (citation

omitted) (analyzing Title VII sex discrimination claims); Reed v. A.W. Lawrence & Co., Inc., 95

F.3d 1170, 1177–78 (2d Cir. 1996) (in the context of a Title VII retaliation claim). Under this

burden-shifting framework, the plaintiff employee must first present a prima facie case by

establishing:



                                                 9
               (1) that he belonged to a protected class; (2) that he was qualified
               for the position he sought; (3) that he suffered an adverse
               employment action; and (4) that the adverse employment action
               occurred under circumstances giving rise to an inference of
               discriminatory intent.

Abrams v. Dep’t of Pub. Safety, 764 F.3d 244, 251-52 (2d. Cir. 2014) (citing Holcomb v. Iona

Coll., 521 F.3d 130, 138 (2d Cir. 2008)).

       After the plaintiff meets this “initial burden,” then it becomes the employer’s burden to

establish a legitimate nondiscriminatory reason for its actions; “the final and ultimate burden is

on the plaintiff to establish that the defendant’s reason is in fact pretext for unlawful

discrimination.” Id. at 251 (citing Bickerstaff v. Vassar Coll., 196 F.3d 435, 446 (2d Cir. 1999));

see also Sista v. CDC Ixix N.A., Inc., 445 F.3d 161, 169 (2d Cir. 2006) (emphasizing “admissible

evidence” in a disability discrimination case (citation omitted)); Terry v. Ashcroft, 336 F.3d 128,

137–38, 140–41 (2d Cir. 2003) (in the Title VII race and gender discrimination and retaliation

contexts (citation omitted)).

       The Town does not dispute that Lieutenant Velez belongs to a protected class for either

his age or race discrimination claims; however, the Town argues that Lieutenant Velez has

otherwise failed to meet the second, third, and fourth prongs of establishing a prima facie case of

employment discrimination.

                   a. Lieutenant Velez’s Qualification for Training Lieutenant Position

       The Town argues that Lieutenant Velez fails to establish the second prong of the burden-

shifting framework, because although Lieutenant Velez “is a good police officer and was

qualified for the Training Lieutenant position when it was assigned to him, . . . he was not

performing satisfactorily in the role.” Def.’s Mem. at 14. The Town contends that Lieutenant

Velez “changed his shift excessively” during his tenure, “[d]espite the need for the Training



                                                  10
Lieutenant to be available during the day shift.” Id. at 15. The Town also submits that Lieutenant

Velez “was sometimes absent from Wednesday staff meetings,” which “meant things were not

timely completed or fell to others.” Id.

       According to the Town, “the last straw came on October 25, 2017, when the Police

Department implemented a switch from an analog to a digital radio system,” and on the day of

the switch, Lieutenant Velez called out sick. Id. at 16. Lieutenant Velez’s supervisor, Captain

Eannotti, and Chief McNeil “were not satisfied and felt that given the competing demands on his

time, plaintiff was not being effective in the Training Lieutenant position at that time.” Id. As a

result, the Town argues that Lieutenant Velez “cannot demonstrate he was satisfactorily

performing as a Training Lieutenant,” and thus fails to establish a prima facie case of

employment discrimination. Id.

       In response, Lieutenant Velez submits that “the evidence establishes that the [Town] had

determined that [he] met the qualifications for the position of Training Lieutenant when it

appointed him to the position.” Pl.’s Opp’n at 16. Lieutenant Velez argues that the Town has

conflated his burden to establish a prima facie case “with the second stage of the analysis where

the defendant has the burden of articulating a legitimate non-discriminatory reason for removing

the plaintiff from the Training Lieutenant position.” Id. at 17. As Lieutenant Velez understands

the law, “the qualification prong, as to which the initial burden lies on plaintiff, cannot be

transformed into a requirement that the plaintiff anticipate and disprove an employer’s

explanation that inadequate ability or performance justified the job action at issue.” Id. at 18

(citation omitted).

       The Court agrees.




                                                 11
       The Second Circuit has “long emphasized that the qualification prong [of McDonnell

Douglas’s burden-shifting framework] must not be interpreted in such a way as to shift into the

plaintiff’s prima facie case an obligation to anticipate and disprove the employer’s proffer of a

legitimate, non-discriminatory basis for its decision.” Gregory v. Daly, 243 F.3d 687, 696 (2d

Cir. 2001); see also Powell v. Syracuse Univ., 580 F.2d 1150, 1155 (2d Cir. 1978) (holding that

the plaintiff “need only show that his performance was of sufficient quality to merit continued

employment . . . [and] need not, and indeed cannot, disprove as a cause of his discharge a source

of dissatisfaction of which he is unaware” (citation omitted)), cert. denied, 439 U.S. 984 (1978).

       Furthermore, “when, as in this case, the employer has retained the plaintiff for a

significant period of time and promoted her, the strength of the inference that she possesses the

basic skills required for her job is heightened.” Pl.’s Opp’n at 18. In this case, Lieutenant Velez

began working for the Stratford P.D. in March 1999, Pl.’s SMF ¶ 5, was assigned to Training

Lieutenant in July 2016, id. ¶¶ 15-16, and served in that position until he was reassigned in

November 2017, id. ¶ 19. Consequently, the inference of “minimal qualification” is met.

Gregory, 243 F.3d at 696; see Owens v. N.Y.C. Hous. Auth., 934 F.2d 405, 409 (2d Cir. 1991)

(“[The plaintiff] only needs to demonstrate that she ‘possesses the basic skills necessary for

performance of [the] job.’” (quoting Powell, 580 F.2d at 1155)).

       Accordingly, the Court finds that Lieutenant Velez has met his burden under the second

prong of McDonnell Douglas, and has established that there is no genuine dispute of material

fact that he was qualified for the position of Training Lieutenant.

                   b. Adverse Employment Action

       The Town next argues that Lieutenant Velez “cannot demonstrate he suffered an adverse

employment action.” Def.’s Mem. at 17. The Town emphasizes that there was “no change in



                                                 12
[Lieutenant Velez’s] rank or pay as a result of his reassignment,” nor was there “a difference in

[his] status or prestige.” Id. at 18. In fact, the Town submits that Lieutenant Velez “had more

responsibility or authority as a Shift Commander,” while the “Training Lieutenant position is a

support role.” Id. The Town contends that Lieutenant Velez cannot “proffer objective indicia of

material disadvantage,” id. at 19 (citation omitted), and that his only supporting evidence for the

alleged higher prestige of the Training Lieutenant position is his subjective belief, id. at 20. As a

result, the Town concludes that “[c]onclusory statements based on subjective belief, without any

objective evidence to support them, are insufficient as a matter of law.” Id. at 21.

       In response, Lieutenant Velez contends that his transfer was a demotion that negatively

altered the terms and conditions of his employment. Pl.’s Opp’n at 19. According to Lieutenant

Velez, the Training Lieutenant oversees the Training Division, which has more duties and

responsibilities than Shift Commander of the Patrol Division’s midnight shift. Id. at 20-21.

Furthermore, Lieutenant Velez emphasizes that “in view of [his] advanced education in public

education,” his assignment to the Training Lieutenant position, which had increased

administrative responsibility, was “a significant advancement in [his] career in public

administration.” Id. at 21. As a result, “his removal from the position constituted an adverse

employment action.” Id.

       The Court disagrees.

       An adverse employment action is any action that causes the plaintiff to “endure[ ] a

materially adverse change in the terms and conditions of employment . . . [and a] materially

adverse change is one that has an attendant negative result, a deprivation of a position or an

opportunity.” Gutierrez v. City of N.Y., 756 F. Supp. 2d 491, 506 (S.D.N.Y. 2010) (citations and

internal quotation marks omitted). Termination of employment or discharge from employment



                                                 13
therefore are adverse employment actions. Id. Termination, however, is not the only adverse

employment action recognized, others include “a demotion evidenced by a decrease in wage or

salary, a less distinguished title, a material loss of benefits, significantly diminished material

responsibilities, or other indices . . . unique to a particular situation.” Williams v. R.H. Donnelley,

Corp., 368 F.3d 123, 128 (2d Cir. 2004) (quoting Galabya v. N.Y.C. Bd. of Educ., 202 F.3d 636,

640 (2d Cir. 2000)). “To be materially adverse[,] a change in working conditions must be more

disruptive than a mere inconvenience or an alteration of job responsibilities.” Galabya, 202 F.3d

at 640 (citation and quotation marks omitted).

         In order to prevail and establish that there is no genuine dispute of material fact that his

reassignment was an adverse employment action, Lieutenant Velez must show that reassignment

from Training Lieutenant to Shift Commander “result[ed] in a change in responsibilities so

significant as to constitute a setback to [his] career.” Id. at 641 (2d Cir. 2000) (explaining the

proposition in Rodriguez v. Bd. of Educ. of Eastchester Union Free Sch. Dist., 620 F.2d 362 (2d

Cir. 1980)) (other citations omitted). Despite his allegation that his reassignment “resulted in a

substantial diminishment in his standing [in] the hierarchy of the Stratford Police Department,”

see Pl.’s Opp’n at 21, Lieutenant Velez has not produced any record evidence that the Shift

Commander of the midnight Patrol Division is a demotion from the Training Lieutenant

position. 1 “Whether a particular reassignment is materially adverse depends upon the

circumstances of the particular case, and should be judged from the perspective of a reasonable

person in the plaintiff’s position, considering all the circumstances.” Burlington N. and Santa Fe

Ry. Co. v. White, 548 U.S. 53, 71 (2006) (internal citation and quotation marks omitted).




1
 In fact, at oral argument, Lieutenant Velez conceded that in order to be promoted to the next rank, Captain, he
would have to take a civil service examination.

                                                         14
        “A plaintiff can show an adverse employment action where, even though she was

transferred to a job with the same rank and pay, the new position was arguably less prestigious or

entailed diminished responsibilities.” Williams v. Alliance Nat’l Inc., 24 F. App’x 50, 53 (2d Cir.

2001) (summary order) (citing de la Cruz v. N.Y.C. Human Res. Admin. Dep’t of Soc. Servs., 82

F.3d 16, 21 (2d Cir. 1996)). Here, Lieutenant Velez relies on de la Cruz, claiming similarly that

his transfer, or reassignment, was a move from an “‘elite’ division . . . , which provided prestige

and opportunity for advancement, to a less prestigious unit with little opportunity for

professional growth.” 82 F.3d at 21. The Town maintains, however, that “the two [positions] are

equal in status.” Id.

        To the extent that Lieutenant Velez argues the reassignment took away “the unique

opportunity to implement [his] course knowledge” in public administration, Velez Aff. ¶ 25, that

could constitute a “radical change in the nature of the work [Lieutenant Velez] was called upon

to perform.” See Rodriguez, 620 F.2d at 366 (finding an adverse employment action where a

junior high school teacher with twenty years of specialized art experience and study was

transferred to the elementary school, which had “profoundly different” art programs).

        In this case, however, Lieutenant Velez’s “reliance on [de la Cruz] . . . is misplaced,”

Mudholkar v. Univ. of Rochester, 229 F.3d 1136, 2000 WL 1476576, at *3 (2d Cir. 2000)

(summary order), because he relies only on his own conclusions as evidence of a demotion, and

“[s]uch subjective, personal disappointments do not meet the objective indicia of an adverse

employment action,” R. H. Donnelley, 368 F.3d at 128. In fact, Lieutenant Velez offers no

evidence beyond generally opining that the Training Lieutenant position was “undoubtedly a

significant advancement in [his] career in public administration.” Pl.’s Opp’n at 21.

Consequently, Lieutenant Velez has not created a genuine dispute of material fact that his



                                                 15
reassignment was “materially adverse,” or that it created a “materially significant disadvantage.”

See Galabya, 202 F.3d at 641 (“Appellant has not produced evidence that the transfer was to an

assignment that was materially less prestigious, materially less suited to his skills and expertise,

or materially less conducive to career advancement.”); Mudholkar, 2000 WL 1476576, at *3

(“Here, [plaintiff] presented no evidence of any deficit in prestige or opportunity.” (emphasis in

original)); cf. Brady v. Wal-Mart Stores, Inc., 531 F.3d 127, 134 (2d Cir. 2008) (“Although this

transfer did not affect his wages or benefits, it resulted in a less distinguished title and

significantly diminished material responsibilities, and therefore constituted an adverse

employment action.” (citations and quotation marks omitted)).

        At the motion for summary judgment stage, Lieutenant Velez must bring forth admissible

evidence regarding the perception of the positions and “not rest upon [] mere allegations or

denials.” Graham v. Lewinski, 848 F.2d 342, 344 (2d Cir. 1988) (quoting Fed. R. Civ. P. 56(e)).

Here, he merely provides his own subjective belief that the “administrative lieutenant positions .

. . are prestigious and provides [sic], in the flex schedules, an exceptional benefit.” Velez Aff. ¶

26. It is undisputed, however, that “the reassignment did not result in a change of rank or pay, ”

Pl.’s SMF ¶¶ 31, 39, nor has Lieutenant Velez “lost educational opportunities as a result of his

reassignment,” id. ¶ 41, or an opportunity for promotion. Significantly, Lieutenant Velez

“receives more in actual compensation” due to his reassignment from Training Lieutenant to

Shift Commander. Id. ¶ 40.

        As a result, Lieutenant Velez has not created a genuine dispute of material fact that he

suffered a “materially adverse change in the terms and conditions of employment,” Galabya, 202

F.3d at 640, and thus fails to establish a prima facie case of employment discrimination.

        Accordingly, the Town’s motion for summary judgment on Lieutenant Velez’s



                                                  16
discrimination claims will be granted. 2

             B. Whether the Town’s Legitimate, Nondiscriminatory Reason for Lieutenant

                  Velez’s Reassignment was Pretextual

         Even assuming Lieutenant Velez could establish a prima facie case of age or race

discrimination, the Court otherwise would dismiss this case.

         The Town submits that it has articulated a legitimate, nondiscriminatory reason for

reassigning him. Def.’s Mem. at 25. According to the Town, Chief McNeil “reassigned the

plaintiff because of his frequent unavailability during regularly schedule[d] shift[s] and apparent

distraction from duties due to outside commitments that competed for his time.” Id. at 25-26. In

support, the Town cites to the affidavits of Chief McNeil and Captain Eannotti. Id. at 25-27; see

also id. at 4-8 (detailing Lieutenant Velez’s perceived shortcomings during his tenure as Training

Lieutenant, and how Chief McNeil eventually decided to reassign him). As a result, because

Chief McNeil “exercised his discretion in the best interests of the department,” discretion

provided for under the collective bargaining agreement, the Town submits that the burden now

shifts to Lieutenant Velez to prove that the reason “is a pretext for illegal discrimination.” Id. at

26-27.

         According to the Town, Lieutenant Velez cannot establish that the Town’s reason for

reassigning him is a pretext for race discrimination, because he has no direct or indirect evidence

of pretext. Id. at 27-28. In addition, the Town contends that Lieutenant Velez “cannot point to

any discriminatory comments regarding his age or race, only that his replacement was younger




2
 The Town also argues that “[a] generalized feeling that age or race was a motivating factor in an adverse
employment action is insufficient to defeat a motion for summary judgment.” Def.’s Mem. at 21. “Because a
discrimination claim is necessarily implausible absent such an allegation, [the Court] need not reach the question of
whether any hypothetical injury could plausibly have been attributed to discriminatory animus.” Chung v. Univ. of
N.Y., 605 F. App’x 20, 23 (2d Cir. 2015) (summary order).

                                                         17
and not Hispanic.” Id. at 29. The Town concludes that Lieutenant Velez’s “age and race had

nothing to do with the Chief’s decision, and Plaintiff cannot demonstrate otherwise.” Id. at 30.

       In response, Lieutenant Velez submits that the “lack of contemporaneous records

documenting deficiencies in the plaintiff’s work performance as Training Lieutenant is evidence

of pretext.” Pl.’s Opp’n at 23 (footnote omitted). In addition to these “after-the-fact

rationalizations” for Lieutenant Velez’s reassignment, Lieutenant Velez contends that Chief

McNeil “never communicated with [him] in any manner to discuss these alleged shortcomings.”

Id. (citation omitted). Lieutenant Velez argues that a jury could find that the Town “purposely

favored a Caucasian employee over the plaintiff when it replaced the plaintiff with Rhew as the

Training Lieutenant.” Id. at 24. According to Lieutenant Velez, this case “involves an assessment

of the credibility of witnesses and the resolution of competing inferences that can be drawn from

disputed facts,” which makes the case inappropriate for resolution on summary judgment. Id. at

27.

       The Court disagrees.

       “Title VII is not an invitation for courts to sit as a super-personnel department that

reexamines employers’ judgments.” Ya-Chen Chen v. City Univ. of N.Y., 805 F.3d 59, 73 (2d Cir.

2015) (citations and quotation marks omitted). Under the McDonnell Douglas burden-shifting

framework, even after the plaintiff establishes a prima facie case of discrimination, the plaintiff

still carries the burden of showing that the defendants’ nondiscriminatory reasons were

pretextual. See 411 U.S. at 804. The plaintiff “may succeed in this either directly by persuading

the court that a discirminatory reason more likely motivated the employer or indirectly by

showing that the employer’s proffered explanation is unworthy of credence.” See Texas Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981).



                                                 18
       Lieutenant Velez has not met that burden here.

       Lieutenant Velez admits that Chief McNeil, as the Chief of Police, has the sole discretion

to assign and reassign the position of Training Lieutenant. Pl.’s SMF ¶¶ 13-14, 32; see also CBA

at 13, Art. 3 § 4(B) (“At any time, regardless of the Shift selection procedure, the Chief of Police

may reassign any Lieutenant.”). Chief McNeil “made the decision to reassign Lt. Velez from the

Training Lieutenant position because [he] felt [Lieutenant Velez] was not putting in enough time

as the Training Lieutenant and the operation of the Police Department suffered as a result.”

McNeil Aff. ¶ 14, ECF No. 31-3 at 4 (July 24, 2019). To address Chief McNeil’s reliance on

Captain Eannotti’s assertions regarding Lieutenant Velez’s alleged shortcomings, Lieutenant

Velez relies on his own testimony, and focuses mainly on the lack of contemporaneous records

documenting his shortcomings.

       A lack of contemporaneous records, however, does not create a genuine issue of material

fact that Lieutenant Velez’s reassignment was pretextual when the Town has offered legitimate

nondiscriminatory reasons for doing so, particularly when Lieutenant Velez concedes that he and

his immediate supervisor did not agree on the approach to the job, as discussed further below.

See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000) (“[A]n employer

would be entitled to judgment as a matter of law if the record revealed some other,

nondiscriminatory reason for the employer’s decision, or if the plaintiff created only a weak

issue of fact as to whether the employer’s reason was true and there was abundant and

uncontroverted independent evidence that no discrimination had occurred.” (citations omitted));

Fisher v. Vassar Coll., 114 F.3d 1332, 1335-36 (2d Cir. 1997) (“The ultimate burden of

persuading the trier of fact that the defendant intentionally discriminated against the plaintiff

remains at all times with the plaintiff. Any legitimate, non-discriminatory reason will rebut the



                                                 19
presumption triggered by the prima facie case.” (citation omitted)); see also McGuire-Welch v.

House of the Good Shepherd, 720 F. App’x 58, 61 (2d Cir. 2018) (summary order) (“While an

inference of pretext may arise where an employer’s deviation from its procedures results in the

challenged employment decision, the record here demonstrates no such deviation.” (citing Stern

v. Trs. of Columbia Univ., 131 F.3d 305, 313-14 (2d Cir. 1997)).

        “[A] reason cannot be proved to be ‘a pretext for discrimination’ unless it is shown both

that the reason was false, and that discrimination was the real reason.” St. Mary’s Honor Ctr. v.

Hicks, 509 U.S. 502, 515 (1993) (emphasis in original). In response to the Town’s legitimate and

nondiscriminatory reason for firing him, Lieutenant Velez has not provided any record evidence

that any decisionmaker discriminated against or harbored animus toward him because of his age

or his race. See Howe v. Town of Hempstead, 2006 WL 3095819, at *7 (2d Cir. 2006) (“This

connection [between discriminatory comments and an intent to discriminate] exists if the

comments were made by the decision-maker or by someone who had great influence over the

decision-maker.”). Instead, Lieutenant Velez contends that his “adopt[ion of] his own methods

and procedures for administering the operations of the Training Division” incurred “the enmity

of Eannoti, as evidenced by his constant complaining to McNeil.” Pl’s Opp’n at 28.

        But Lieutenant Velez does not allege that Captain Eannotti—or anyone, for that matter—

harbored discriminatory animus towards him based on his race or age. 3 See Burdine, 450 U.S. at

256 (“The plaintiff retains the burden of persuasion. . . . to demonstrate that the proffered reason

was not the true reason for the employment decision. . . . ”). Lieutenant Velez’s conclusory



3
  In fact, although the Town mentions Lieutenant Velez’s reference of “several stray comments by McNeil” during
his deposition, Def.’s Mem. at 22 (“Plaintiff acknowledged that he could not connect those comments years earlier
to his reassignment.”), Lieutenant Velez does not mention any comments made by Chief McNeil in his opposition.
Lieutenant Velez describes past interactions with Chief McNeil as him making “sarcastic” remarks or “venting”
about Lieutenant Velez’s request for overtime, but he does not allege any connection to discriminatory animus on
the basis of age or race to satisfy his burden of establishing pretext.

                                                        20
allegations that Chief McNeil’s legitimate nondiscriminatory reason for firing him was

pretextual are not supported by admissible evidence in the record. See Holcomb v. Iona Coll.,

521 F.3d 130, 137 (2d Cir. 2008) (“Even in the discrimination context, however, a plaintiff must

provide more than conclusory allegations to resist a motion for summary judgment”); Grillo v.

N.Y.C. Transit Auth., 291 F.3d 231, 235 (2d Cir. 2002) (finding “insufficient” plaintiff’s

argument for his employment discrimination claims because he “has done little more than cite to

his alleged mistreatment and ask the court to conclude that it must have been related to his race”

(internal citations, quotation marks, and formatting omitted)).

       As a result, other than Lieutenant Velez’s speculation about the reason for his

reassignment, there is no record evidence to support the notion that the Town’s reasons for firing

Lieutenant Velez were a mere pretext for age or race discrimination.

       Accordingly, Lieutenant Velez’s claims of age or race discrimination under the ADEA

and Title VII will be dismissed.

           C. The CFEPA Claims

       Having dismissed all of Lieutenant Velez’s federal claims, the Court declines to exercise

supplemental jurisdiction over his state law claims, and dismisses them for lack of jurisdiction.

See 28 U.S.C. § 1367(c)(3) (“The district courts may decline to exercise supplemental

jurisdiction over a claim under subsection (a) if . . . the district court has dismissed all claims

over which it has original jurisdiction.”); see, e.g., Castellano v. Bd. of Tr., 937 F.2d 752, 758

(2d Cir. 1991) (quoting United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1991) (“[I]f the

federal claims are dismissed before trial . . . , the state claims should be dismissed as well.”).




                                                  21
IV.   CONCLUSION

      For the foregoing reasons, the Town’s motion for summary judgment is GRANTED.

      The Clerk of Court is respectfully directed to close the case.

      SO ORDERED at Bridgeport, Connecticut, this 6th day of March, 2020.

                                                    /s/ Victor A. Bolden
                                                    VICTOR A. BOLDEN
                                                    UNITED STATES DISTRICT JUDGE




                                               22
